DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaidyanathan (US 2006/0291716) in view of Shepard (US 2002/0172410).
Claim 1: Vaidyanathan provides a method of locating a cooling hole (Abstract) comprising: heating a component (18) and a material layer (paragraph [0007;0026]) disposed on a surface of the component (paragraph [0036]); capturing a series of thermal images of the component with an infrared camera (paragraph [0037-0038]); processing the series of thermal images to identify temperature gradients on the component (paragraph [0039-0040]); and based on the temperature gradients, identifying a location of a center of a first cooling hole (12, paragraph [0040-0041;0049]); and comparing the location of the center of the first cooling hole with a known specification for the component (See paragraph [0049], since “the holes 12 that make up the pattern originally installed in spatial location and angular relation to one another, the pattern is discernible from the position of the candidate holes” meaning that known specification including a known angle is correlated with the candidate hole location); but fails to explicitly disclose the component is heated with a pulsed heat source.
However, Shepard teaches utilizing a pulsed heat source to heat a component and capturing a series of images with an infrared camera (paragraph [0061]).
Therefore, it would have been obvious to modify the method provided by Vaidyanathan to utilize the pulsed heat source as taught by Shepard in order to nondestructively evaluate the component for sub-surface defects. 
Further, it would have been obvious to modify the method provided by Vaidyanathan to include heating the component with the pulsed heat source as taught by Shepard because it is prima facie obvious to combine prior art elements by known methods to achieve predictable results (MPEP 2143 (A)).
Claim 3: Vaidyanathan provides identifying an angle of the first cooling hole relative to the surface of the component based on the known specifications (paragraph [0048-0049]).
Claim 4:  Vaidyanathan as modified by Shepard discloses the claimed invention except for heating the component with the pulsed heat source a second time.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to heat the component with the pulsed heat source a second time, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Further, one of ordinary skill in the art would apply the pulsed heat source a second time if another cooling hole needed to be analyzed for a blockage.
Claim 5:  Vaidyanathan provides locating a center of a second cooling hole (paragraphs [0049-0051], the centers of multiple holes are located).
Response to Arguments
Applicant's arguments filed 8/11/21 have been fully considered but they are not persuasive. Each of the applicants arguments are set forth below in italics, followed by the examiners response.
The Examiner rejects claims 1-5 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0291716 (Vaidyanathan) in view of U.S. Patent Application Publication No. 2002/0172410 (Shepard). Applicant amends claim 1 to incorporate dependent claim 2. Applicant and the Examiner agreed in the Examiner Interview that amended independent claim 1 overcomes the art of record. Therefore, Applicant asserts the rejection should be withdrawn and claims 1 and 3-5 are in condition for allowance.
In light of the IDS submitted on 7/1/2021, the examiner agrees with the rejection submitted in the European office action that paragraph [0049] of Vaidyanathan teaches “comparing the location of the center of the first cooling hole with a known specification for the component” in amended claim 1. See paragraph [0049], since “the holes 12 that make up the pattern originally installed in spatial location and angular relation to one another, the pattern is discernible from the position of the candidate holes” meaning that known specification including a known angle is correlated with the candidate hole location.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        11/17/21

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726